By Judge Robert P. Doherty, Jr.
The Defendant, by pre-trial motion, challenges the state and the federal constitutionality of § 18.2-60.3(a), Code of Virginia (1950), as amended, which is Virginia’s stalking statute. Specifically, the Defendant alleges that the statute is both vague and overbroad. I find that it does not suffer from either of these constitutional infirmities.
The case of Woolfolk v. Commonwealth, 18 Va. App. 840 (1994), is directly on point, although it construes the 1992 version of Va. Code § 18.2-60.3 and not the current amended version that is the subject of Defendant’s motion. In Woolfolk, at page 851, the Court said that:
By requiring a specific intent in conjunction with more than one overt act, the statute gives a person of ordinary intelligence a reasonable opportunity to know what is proscribed.
I find, with regard to the current version of § 18.2-60.3, “the terms of the statute, when measured by common understanding and practices, sufficiently warn a person as to what behavior is prohibited ...” therefore “the statute is not unconstitutionally vague.” Woolfolk, at 849.
Insofar as the Defendant’s claim that the statute is overbroad, I find that Woolfolk, supra, is also applicable. That Court, quoting from City Council v. Taxpayers for Vincent, 466 U.S. 789,800-01 (1984), stated that “the mere fact that one can conceive of some impermissible application of a statute is not sufficient to render it susceptible to an overbreadth challenge.” Citing Pederson v. City of Richmond, 219 Va. 1061, 1065 (1975), the Court went on *31to say that “if a statute can be made constitutionally definite by a reasonable construction, the Court is under a duty to give it that construction.” Applying those principles to the current version of § 18.2-60.3,1 find that the statute only proscribes conduct that has “no legitimate purpose.” Consequently, § 18.2-60.3 is not unconstitutionally overbroad.
Defendant’s motion to declare § 18.2-60.3 to be unconstitutional for overbreadth and for vagueness is denied.